 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   QUALCOMM INCORPORATED,                             Case No.: 17cv1375 DMS(MDD)
12                                     Plaintiff,
                                                        ORDER RE: TRIAL
13   v.
14   APPLE INCORPORATED,
15                                   Defendant.
16
     APPLE INCORPORATED,
17
                             Counter Claimant,
18
     v.
19
     QUALCOMM INCORPORATED,
20
                            Counter Defendant.
21
22
23         On February 8, 2019, this matter came on regularly for a pretrial conference. After
24   consulting with counsel, and for good cause appearing, IT IS HEREBY ORDERED:
25         1.    Trial Date. A jury trial in this action shall commence on March 4, 2019, at
26   9:00 a.m., in Courtroom 13A.
27         2.    Time Limits. To promote the efficient administration of justice, provide for
28   an orderly presentation of the evidence, and accommodate the parties’ time estimates and

                                                    1
                                                                              17cv1375 DMS(MDD)
 1   Court’s schedule, the Court orders reasonable time limits of 20 hours per side. In making
 2   these time limits, the Court is familiar with the issues in the case and the parties’ estimates
 3   for trial. The time limits include opening statements, presentation of evidence, side-bar
 4   conferences, and closing argument. The Court’s voir dire is not included in the time
 5   limits, but attorney voir dire is included in each side’s time limits. The time limits are
 6   subject to revision for good cause shown, but the parties should exercise diligence in
 7   efficiently presenting the case. The Courtroom Deputy Clerk will provide a summary of
 8   the time used at the conclusion of each trial day.
 9         3.       Jury Instructions. On or before March 1, 2019, jury instructions must be
10   submitted to the Court in the following format:
11                  a.    The parties are required jointly to submit one set of agreed upon
12   instructions. To this end, the parties are required to serve their proposed instructions upon
13   each other at least ten days before March 1, 2019. The parties then should meet, confer,
14   and submit to the Court one complete set of agreed upon instructions. The Court prefers
15   to use standard pattern instructions, such as the Ninth Circuit Model Jury Instructions,
16   Civil, the Judicial Council of California Civil Jury Instructions, or other pattern
17   instructions from other states, if applicable.
18                  b.    If the parties cannot agree upon one complete set of instructions, they
19   are required to submit one set of instructions to which they have agreed, and two sets (one
20   for each party) of supplemental instructions to which they have not agreed.
21                  c.    The joint instructions and supplemental instructions must be presented
22   to the Court on March 1, 2019, along with any objections to the supplemental instructions.
23   All objections shall be in writing, set forth the challenged jury instruction in its entirety,
24   identify the objectionable language, and contain citation to authority explaining why the
25   instruction is improper. Where applicable, the objecting party shall submit an alternative
26   instruction.
27                  d.    The parties are required to submit the proposed joint set of instructions
28   and proposed supplemental instructions in the following format:

                                                      2
                                                                                   17cv1375 DMS(MDD)
 1                        i.     Two copies of each instruction should be provided.
 2                        ii.    The first copy should indicate the number of the proposed
 3   instruction, the instruction, and the authority supporting the instruction.
 4                        iii.   The second copy should contain only the proposed instructions
 5   on plain paper, that is, not on pleading paper. No other marks or writings should be
 6   present. This copy also should be presented via email in Word or WordPerfect format
 7   (any version).
 8                 e.     All instructions should be short, concise, and neutral statements of
 9   law. Avoid argumentative instructions as they will not be given.
10                 f.     Any modification to a standard instruction must be identified by
11   specifying the modification to the original instruction and the authority supporting the
12   modification.
13          4.     Voir Dire. The parties shall submit proposed voir dire questions on or before
14   March 1, 2019. The Court will conduct the initial voir dire of the panel. In addition, the
15   Court will allow each party 20 minutes for attorney voir dire.
16          5.     Joint Statement, Witness and Exhibit Lists. On or before March 1, 2019,
17   the parties shall submit a final list of witnesses and exhibits and a joint description of the
18   case to be read to the jury. The parties shall submit an extra copy of the witness and
19   exhibit lists for the court reporter.
20          6.     Trial Briefs. On or before March 1, 2019, the parties shall file and serve on
21   each other a trial brief that summarizes their theories of the case and what they expect the
22   evidence to show.
23          7.     Electronic Equipment. The parties must notify the Court in writing of any
24   electronic equipment they seek to use during the trial, and contact at least one week before
25   trial the Courtroom Deputy Clerk to arrange a time and date to set up any electronic
26   equipment.
27          8.     Trial Procedures – Jury Selection. The Court’s Civil Pretrial and Trial
28   Procedures, including jury selection practices, are attached. The parties also may view

                                                    3
                                                                                   17cv1375 DMS(MDD)
 1   these procedures on the Court’s website at www.casd.uscourts.gov. (See “Rules,” then
 2   click on “Chamber’s Rules”).
 3         IT IS SO ORDERED.
 4   Dated: February 11, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                          17cv1375 DMS(MDD)
